Electronically Filed
                                                      Supreme Court
                                                      SCWC-12-0000114
                                                      08-NOV-2012
                                                      01:47 PM



                       NO. SCWC-12-0000114
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

        CHRIS GRINDLING, Petitioner/Petitioner-Appellant,
                                vs.
        STATE OF HAWAI#I, Respondent/Respondent-Appellee.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (ICA NOS. CAAP-12-0000114 and CAAP-12-0000129;
           S.P.P. NO. 10-1-0011(2); CR. NO. 98-0325(2))
       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          It appearing that the judgment on appeal in the above-

referenced matter has not been entered by the Intermediate Court

of Appeals, see Hawai#i Revised Statutes § 602-59(a) (Supp.

2011); see also Hawai#i Rules of Appellate Procedure (HRAP) Rule

36(b)(1) (2012),

          IT IS HEREBY ORDERED that Petitioner/Petitioner-

Appellant’s application for writ of certiorari, filed

November 5, 2012, is dismissed without prejudice to re-filing the

application pursuant to HRAP Rule 40.1(a) (2012) (“The

application shall be filed within thirty days after the filing of

the intermediate court of appeals’ judgment on appeal or
dismissal order, unless the time for filing the application is

extended in accordance with this rule.”).

          DATED: Honolulu, Hawai#i, November 8, 2012

Chris Grindling,                    /s/ Mark E. Recktenwald
petitioner pro se
                                    /s/ Paula A. Nakayama

                                    /s/ Simeon R. Acoba, Jr.

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack




                                2